DETAILED ACTION
Status of Claims
Claims 1 and 10 have been amended.
Claims 1-15 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2020 has been entered.

Response to Arguments
103 Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds of rejection.

Claim Interpretation
Claims 1-15 recite the limitation “wherein the regulator enforces policies in the distributed ledger system”. The scope of the invention as claimed is directed towards the structure and functions of solely a proposing node rather than the overall distributed ledger system disclosed in the specification. Therefore, as the enforcement function of the 

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-6, and 9-10, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 10447478 B2), in view of Furukawa (US 20190386834 A1), in further view of Storm (US 20140279606), Khi et al. (US 20170286717 A1) and Jha et al. (US 20170251400 A1).

In regards to Claims 1 and 10, Gray discloses:
(A proposing node configured to perform at least) a method for validation of transaction policy compliance comprising: implementing, by the proposing node, the transaction policy compliance check trusted application, in a trusted execution environment (TEE) (See Gray: Fig. 2 – 220 – CryptletContainerService – The cryplet constitutes a TEE under broadest reasonable interpretation which contains a cryplet container service which acts as an application running on the cryplet); 
receiving, by the proposing node, remote attesting and provisioning of a secret to a trusted application instance in the TEE (See Gray: col. 7 – lines 6-10 – “A cryptodelegate is a function "hook" within a smart contract virtual machine that calls the cryptlet for the smart contract extending the secure and authentic envelope for transactions to the execution of the cryptlet. A ; 
executing, by the proposing node, the trusted application instance on a client transaction request to generate a policy compliance result (See Gray: col. 5 – lines 60-65) – “is a block diagram that illustrates a connection between a cryptodelegate and a cryptlet in some embodiments. A virtual machine 210 includes a cryptodelegate 211 and is executing a smart contract 212”; 
generating, by the proposing node, a transaction object including the policy compliance result and a proof of the execution (See Gray: col. 6 – lines 28-40 – “The cryptlet container service may also direct the instantiation of the cryptlet container that includes the cryptlet. Upon receiving the request, the cryptlet records 371 the request. Eventually, the cryptlet may decide to publish to the smart contract an event (e.g., change in commodity price) based on the subscription. In such a case, the cryptlet sends the event via the cryptlet container service to the blockchain which the cryptodelegate validates, and causes the callback function of the smart contract to be invoked to handle the event.”); 
proposing, by the proposing node, the transaction object to a distributed ledger system (See Gray: col. 6 – lines 28-40 – “The cryptlet container service may also direct the instantiation of the cryptlet container that includes the cryptlet. Upon receiving the request, the cryptlet records 371 the request. Eventually, the cryptlet may decide to publish to the smart contract an event (e.g., change in commodity price) based on the subscription. In such a case, the cryptlet sends the event via the cryptlet container service to the blockchain which the cryptodelegate validates, and causes the callback function of the smart contract to be invoked to handle the event.”); and 

Gray fails to explicitly disclose:
Wherein the policy compliance result and a proof of the execution during transaction validation are verified in the distributed ledger system.

However, in a similar field of endeavor, Furukawa discloses:
Wherein the policy compliance result and a proof of the execution during transaction validation are verified in the distributed ledger system (See Furukawa: Para. [0016] – “verifying that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s)”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the verification method of Furukawa as a method within in the transaction policy validation process of Gray in order to increase the security of the system by ensuring fraudulent transactions are not validated.

However, the combination of Gray and Furukawa fails to explicitly disclose:
receiving, a transaction policy compliance check trusted application from a regulator
producing, by the proposing node, with the secret inside the trusted application instance a digital signature over an input combined with a result of the trusted application execution
wherein the transaction policy compliance check trusted application includes policies from the regulator

However, in a similar field of endeavor, Storm discloses:
Receiving, by a proposing node, an application from a regulator (See Storm: Para. [0060] – “software received from external sources (clients, regulators, etc “ – Storm discloses software/applications being received from external sources such as regulators);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to receive the transaction policy compliance check of the combination of Gray and Furukawa from a third-party regulator similarly to the method described in Storm in order to increase security by ensuring that the compliance check originates from a verified outside source.

However, the combination of Gray, Furukawa, and Storm fails to explicitly disclose:
Producing, by the proposing node, with the secret inside the trusted application instance a digital signature over an input combined with a result of the trusted application execution;
wherein the transaction policy compliance check trusted application includes policies from the regulator

However, in a similar field of endeavor, Khi discloses generating a digital signature using a secret key and cryptographic data (See Khi: Para. [0085] – “the party verifying this data set uses a private key 144 (or secret key) in order to generate a digital signature 145 which is layered over the cryptographic data 110 that is being verified. In a preferred embodiment, the private key 144 is unique for each user etc.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date perform the method of producing a digital signature layered over cryptographic data as disclosed by Khi and produce a digital signature over the cryptographic data of an input and the result of the trusted application execution disclosed by the combination Gray, Furukawa, and Storm in order to increase the overall security of the system by adding an additional layer of data security and protection.

However, the combination of Gray, Furukawa, Storm, and Khi fails to explicitly disclose:
wherein the transaction policy compliance check trusted application includes policies from the regulator

However, in a similar field of endeavor, Jha discloses:
wherein an application includes policies from a regulator (See Jha: Para. [0065] – “The regulator 515 is configured to determine the scan policy of the application, and set the corresponding scan parameters according to the scan policy within the kernel layer 520.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction policy compliance check trusted application as disclosed by the combination of Gray, Furukawa, Storm, and Khi for the application including policies of a related regulator as disclosed by Jha in order to increase the security of the system by housing compliance policies in an independent locations increasing the number of targets malicious actors would need to compromise to influence the entire system.

In regards to Claim 3, the combination of Gray, Furukawa, Storm, Khi, and Jha discloses:
The method according to claim 1, wherein the verifying the policy compliance result and a proof of the execution during transaction validation in the distributed ledger system is performed by a plurality of validating nodes (See Gray: col 1. lines 41 – 55 – “With the distributed ledger, a ledger of all the transactions for a bitcoin is stored redundantly at multiple nodes (i.e., computers) of a blockchain network. The ledger at each node is stored as a blockchain. In a .

In regards to Claims 5 and 14, the combination of Gray, Furukawa, Storm, Khi, and Jha discloses:
The method of claim 1, wherein the distributed ledger system is a blockchain network (See Gray: col. 4 lines 14-17 – “The combination of a smart contract and a distributed ledger (i.e., a blockchain) provides the opportunity for a consortium of entities (e.g., banks), referred to as members, to record transactions between the members and other parties.”).

In regards to Claim 6, the combination of Gray, Furukawa, Storm, Khi, and Jha discloses:
The method of claim 1, wherein the distributed ledger system is a Ethereum platform (See Gray: col 2. lines 46 – 51 – “To enable more complex transactions, some systems use "smart contracts." A smart contract is computer code that implements transactions of a contract. The computer code may be executed in a secure platform (e.g., an Ethereum platform) that supports recording transactions in blockchains.”).

In regards to Claims 9 and 15, the combination of Gray, Furukawa, Storm, Khi, and Jha discloses:
The method of claim 1, wherein the TEE is in a proposing node (See Gray: col. Lines – “The cryptlet container service generates and checks 351 a hash of the cryptlet code. The cryptlet container service then registers 352 the cryptlet in a cryptlet registration blockchain.”).

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Furukawa in further view of Storm, Khi, Jha, and Griffin et al. (US Patent Number 10438198 B1).

In regards to Claims 2 and 11, the combination of Gray, Furukawa, Storm, Khi, and Jha discloses the method according to claim but fails to explicitly disclose:
verifying, with a public certificate corresponding to the provisioned secret, the digital signature produced by the trusted application instance as a proof of the trusted application execution.

However, in a similar field of endeavor, Griffin discloses:
verifying, with a public certificate corresponding to the provisioned secret, the digital signature produced by the trusted application instance as a proof of the trusted application execution (See Griffin: col. 13, lines 20-25 – “ In some arrangements in which the token (T.sub.2) 366 obtained as a result of the decryption function (D) 368 has a digital signature (S) 367 (314) attached thereto or the token (T.sub.2) 313 received from the client device 110 has a digital signature (S) 367 (314) attached thereto, a public key (e.g., a public certificate) associated with the client device 110 can be used to verify the digital signature (S) 367 (314) before comparison at 365.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the signature verification via public certificate method of Griffin in the transaction validation system of the combination of Gray, Furukawa, Storm, Khi, and Jha in .

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Furukawa in further view of Storm, Khi, and Chirnomas (US Patent Publication Number 2008285591 A1).

In regards to Claims 4 and 13, the combination of Gray, Furukawa, Storm, Khi, and Jha discloses the method of claim 1 but fails to explicitly disclose:
wherein producing, with the secret inside the trusted application instance, a digital signature over an input combined with a result of the trusted application execution is performed by an executor

However, in a similar field of endeavor, Chirnomas discloses:
wherein producing, with the secret inside the trusted application instance, a digital signature over an input combined with a result of the trusted application execution is performed by an executor (See Chirnomas: Para. [0316] – “apparatus 10 may produce a digital signature by encrypting the vending data and other known data using algorithm 304 and a secret encryption key. The digital signature may only be decrypted utilizing a non-public decryption key.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the digital signature generation using a secret key method of Chirnomas in the transaction validation system of the combination of Gray, Furukawa, Storm, Khi, and Jha in order to enhance the overall security of the system by using digital signature encryption technology to protect transmitted data.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Furukawa in further view of Storm, Khi, Jha and Perez (US Patent Publication Number 20190122322 A1).

In regards to Claim 7, the combination of Gray, Furukawa, Storm, Khi, and Jha discloses the method of claim 1 but fails to explicitly disclose:
wherein the distributed ledger system uses Hyperledger Fabric.

However, in a similar field of endeavor, Perez discloses:
wherein the distributed ledger system uses Hyperledger Fabric (See Perez: Para. [0076] – “The distributed ledger system may comprise one or more Ethereum-based blockchains, Hyperledger blockchains, and/or the like.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the hyperledger blockchain of Perez in the transaction validation system of the combination of Gray, Furukawa, Storm, Khi, and Jha in order to increase the overall security of the system by using more advanced blockchain technology.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Furukawa in further view of Storm, Khi, Jha and Russinovich et al. (US 10484346 B2).

In regards to Claim 8, the combination of Gray, Furukawa, Storm, Khi, and Jha discloses the method of claim 1 but fails to explicitly disclose:
wherein the TEE uses the software guard extensions platform.

However, in a similar field of endeavor, Russinovich discloses:
wherein the TEE uses the software guard extensions platform (See Russinovich: col. 12 lines 15-25 – “Examples of the network make use of TEE Attestation in VNs of the network so that the code inside of the TEE can have the trust accepting that the operating system and the other user-mode code around the TEE in the operating environment of the TEE is completely untrusted, and yet the TEE can still operate in a trusted way by relying on the hardware-enforced privacy (e.g., by leveraging or otherwise employing Software Guard Extensions, a Platform Security Processor, a Secure Execution Environment, or the like) and the TEE can project the trust externally by establishing a secure connection to some endpoint outside of the TEE. In some examples, this allows integrity of the calculations occurring inside the TEE and confidentiality of what happens inside the TEE. Examples of the network use the trust associated with the TEE as the building block of trust assumptions in the blockchain system.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the Software Guard Extensions Platform of Russinovich in the transaction validation system of Gray, Furukawa, Storm, Khi, and Jha in order to improve the integrity of the system by ensuring the integrity of calculations occurring inside the TEE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffin et al. (US 10439198 B1) discloses systems and apparatuses configured to perform transaction verification based on policies including unique transaction tokens.
Blasi (US 20170346807 A1) discloses systems and apparatuses configured to perform generation and verification of digital signatures of tokens using a pre-programmed API.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3699                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685